819 So.2d 294 (2002)
STATE of Louisiana
v.
Darrin CHAMPAGNE.
No. 2002-KK-1218.
Supreme Court of Louisiana.
June 5, 2002.
PER CURIAM.
Granted. The trial court incorrectly granted the defendant's motion to suppress evidence, specifically $2,054.00 in cash found on the defendant at the time of his arrest and scales and baggies found during a search of his residence. This evidence formed an integral part of the charged transaction, possession of 28 grams or more, but less than 200 grams of cocaine. R.S. 40:967(D); State v. Colomb, 98-2813, p. 3 (La.10/1/99), 747 So.2d 1074. The evidence is independently relevant to establish the defendant's dominion and control over the cocaine retrieved by the police from the residence at 2720 Robert Street after they arrested the defendant. State v. Trahan, 425 So.2d 1222 (La.1983). The evidence is also relevant to prove that the defendant knowingly possessed the cocaine, as charged by the state in the bill of information. State v. Goiner, 410 So.2d 1085, 1086 (La.1982); State v. Powell, 01-0638 (La.App. 4th Cir.12/12/01), 804 So.2d 802. The order of the court of appeal is reversed, the judgment of the district court granting the defendant's motion to suppress evidence is also reversed, and this case is remanded to the district court for further proceedings.